484 S.E.2d 543 (1997)
346 N.C. 158
STATE of North Carolina,
v.
Carlton Eugene ANDERSON.
No. 129A96.
Supreme Court of North Carolina.
May 9, 1997.
*545 Michael F. Easley, Attorney General by Melanie L. Vtipil, Associate Attorney General, Raleigh, for the State.
Frank G. Queen, Waynesville, for defendant-appellant.
WEBB, Justice.
The defendant contends that the evidence in this case was insufficient to submit to the jury the charge of first-degree murder on the basis of murder by torture. He argues that because he left the residence several days before the victim died, there is no causal link between his actions and the death of the victim. He also argues that the victim died from an intervening cause of death when the others involved bound and gagged him and confined him in the closet. This assignment of error has no merit.
The elements of the offense of murder by torture are that the defendant intentionally tortured the victim and that the torture was a proximate cause of the victim's death. State v. Crawford, 329 N.C. 466, 479, 406 S.E.2d 579, 587 (1991). The trial judge in Crawford defined torture as "the course of conduct by one or more persons which intentionally inflicts grievous pain and suffering upon another for the purpose of punishment, persuasion, or sadistic pleasure." Id. at 484, 406 S.E.2d at 589. He defined course of conduct as "the pattern of the same or similar acts, repeated over a period of time, however short, which established that there existed in the mind of the defendant a plan, scheme, system or design to inflict cruel suffering upon another." Id. This Court found no error. Id. Where a murder is accomplished by torture, "the presence or absence of premeditation, deliberation and specific intent to kill is irrelevant." State v. Evangelista, 319 N.C. 152, 158, 353 S.E.2d 375, 380 (1987). In determining whether there was sufficient evidence to support the charge of first-degree murder by torture, we must view the evidence in the light most favorable to the State and with all reasonable inferences to be drawn from the evidence. State v. Scott, 323 N.C. 350, 372 S.E.2d 572 (1988).
The defendant contends that the victim died as the result of being locked in the closet and that the defendant had not been in the trailer for six days when this happened. For that reason, the defendant says, he is not responsible for the killing. We disagree. It is true that the immediate cause of death came as a result of being locked in the closet, but that was part of the torture in which the defendant actively participated.
The evidence in this case showed that during the time the defendant was at the trailer, he beat the victim, used a soldering iron on the victim's arm, used an aerosol torch on the victim's genital area, carved a derogatory term into the victim's arm, and otherwise participated in the torture of the victim that had begun a few days before the defendant arrived. The group, including the defendant, also discussed possible ways to kill the victim. After the defendant left the trailer, the torture continued for a few more days until the victim ultimately died after being bound, gagged, and locked in a closet while the *546 others went out for pizza. The defendant's actions were thus part of a course of conduct that resulted in the victim's death. As such, it was not error for the court to submit torture as the theory supporting the defendant's first-degree murder charge.
NO ERROR.